DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This communication is in response to the amendment filed 05/27/2021.
Claims 1-21 are currently pending.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim(s) 1-21 distinguish over the prior art for the following reasons. As per claim 1, the primary reason for the indication of subject matter free of prior art is the inclusion of the following limitations in the combination as recited and not found in the closest available prior art of record:detecting, in real-time during the user's interaction with an application of the plurality of  independent applications, user input received at the application; generating, in real-time during the user's interaction with the application and based on detecting the user input, one or more events characterizing the user's interaction with the application; 
and storing at the data store, the one or more events generated
The closest available prior art of record are as follows: Alsanousi teaches a recommendation application comprising instructions stored Alsanousi [0039] The circuitry is further configured to receive from the server, information related to a user's state or condition, such as a medical condition. Based upon the state or condition, the circuitry is configured to output a recommendation for one or more mobile applications and/or one or more relevant service applications.) wherein the instructions, when executed by one or more computing devices, cause the one or more computing devices to: obtain use data defining user interactions of a user occurring at a plurality of independent applications included in a platform, that is used to clinically treat a health condition of a user (Alsanousi [0039] The circuitry is further configured to receive from the server, information, or use data, related to a user's state or condition, such as a medical condition. Based upon the state or condition, the circuitry is configured to output a recommendation for one or more mobile applications and/or one or more relevant service applications. Alsanousi [0064] Over time, an mHealth marketplace will expand and be more inclusive. Certain medical conditions tend to catalyze a cluster of applications around a particular condition. For example, a diabetic cluster can include a glucose monitoring application, a diet application, a social networking application, and a medical supplies ordering application. To facilitate clustering, the mHealth marketplace can provide cluster-specific suggestions that match profiles¸ which represent use data defining user interactions of a user, of similar users.)  wherein each application of the plurality of applications is used to clinically treat the health condition of the user Alsanousi [0064] Over time, an mHealth marketplace will expand and be more inclusive. Certain medical conditions tend to catalyze a cluster of applications around a particular condition. For example, a diabetic cluster can include a glucose monitoring application, a diet application, a social networking application, and a medical supplies ordering application. To facilitate clustering, the mHealth marketplace can provide cluster-specific suggestions that match profiles of similar users.
However, Alsanousi does not fairly teach: detecting, in real-time during the user's interaction with an application of the plurality of  independent applications, user input received at the application; generating, in real-time during the user's interaction with the application and based on detecting the user input, one or more events characterizing the user's interaction with the application; and storing at the data store, the one or more events generated. Based on the evidence presented above, none of the closest available prior art of record fairly teaches or suggests the claimed invention. For this reason, claim 1 would be found to be subject matter free of prior art. As per claim(s) 2-21, this/these claim(s) would also be found to be subject matter free of prior art for at least the same rationale as applied to parent claim 1 above, and incorporated herein.
The claims are patent-eligible under 35 U.S.C. 101 because the claims do not recite an abstract idea that could be performed by methods of organizing human activity or processes that could reasonable be performed in the human mind.  Regarding improvements, the combination of the additional elements confine independent claim 1 to a practical application as noted above including, for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHMAD MUQEETH whose telephone number is (571) 272-5442  The examiner can normally be reached on IFP 7am - 10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.M./Examiner, Art Unit 3686    



/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686